 

Case 3:20-cv-00289-DB Document13 Filed 01/15/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
BRANDON CALLIER, §
Plaintiff, §
§
v. : EP-20-CV-289-DB
UNITED DEBT SETTLEMENT, LLC §
and MARCEL BLUVSTEIN, §
Defendants. §

FINAL JUDGMENT
On January 12, 2021, the Court issued an order granting a default judgement on
all claims in the above-captioned case. The Court now enters this Final Judgment in
accordance with Federal Rule of Civil Procedure 58.
Accordingly, IT Is HEREBY ORDERED that the above-captioned case is
DISMISSED WITH PREJUDICE.

re
SIGNED this/¥_ th day of January 2021.

hho f=

THE HONORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE
